Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/25/2021, with respect to the previous 112(a) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(a) rejection of claim 1 has been withdrawn. 

Claim Interpretation
Examiner interprets the limitation(s) “the other of the plurality of extensions or the plurality of corresponding grooves” in line 19 of claim 1, and lines 2-3 of claim 36 to be referring to the other remaining option/portion of the claimed extensions/grooves pairing (e.g. if the second clothes mover has the extensions, then the exterior wall of the transmitter would have the grooves, and vice versa).   

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

John Colligan on 3/2/2021.

The application has been amended as follows: 

Amendment to the claims
Please amend the claim(s) as follows:

For Claim 1:
on line 6, amend to “set of blades extending from a bottom wall of the first clothes mover and along a length of the first clothes mover and terminating”
on line 19, amend to “plurality of corresponding grooves”

For Claim 22:
on line 2, amend to “sidewall 

For Claim 36:
on lines 2-3, amend to “plurality of corresponding grooves”

For Claim 39:
on line 2, amend to “a lower portion”

Canceled claims
Cancel claim 30.  

Allowed claims
Claims 1, 5, 22-23, 27-29, 31-39 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed laundry treating appliance, and more particularly the combined configuration of the .  Examiner considers the best prior art of record to be Kim et al. (US 20150211163, “Kim”) and Pyo et al. (KR 20150077264, “Pyo”).  
Kim teaches a washing machine having two tubs and two pulsators, with a guide member connecting the first pulsator to the second pulsator (see Figures 1, 6-8, rotary tub 30, connection shaft 70, first pulsator 71, clutch 120, driving motor 150, subsidiary washing tub 180, second pulsator 185, guide member 187.  [0028], [0060], [0069], [0086]-[0087]).  Kim does not teach the recited set of blades which extend from the bottom wall of the first clothes mover, in conjunction with a transmitter having the set of recesses as recited in claim 1.  
Pyo teaches a washing machine with a rotary tank, an auxiliary washing tank, and a connection shaft (see Figures 1, 4-5, & 7, rotary tub 30, connecting shaft 70, first pulsator 71, first floor 73, head part 75, grooves 75a, head portion 75b, engaging projection 76, coupling protrusion 76a, auxiliary washing tub 80).  Similar to Kim, Pyo does not teach the recited set of blades which extend from the bottom wall of the first clothes mover, in conjunction with a transmitter having the set of recesses as recited in claim 1.  

While not considered to read on the claimed invention, Examiner has also cited Hubbard (US 3324688), Papworth (US 2019089), and Richardson (US 5651277).

Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1, 5, 22-23, 27-29, 31-39 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714